index number date control number tam-119753-98 cc dom it a b6 number release date internal_revenue_service national_office technical_advice_memorandum taxpayer’s name taxpayer’s address taxpayer’s ein years involved conferences held taxpayer date a date b date c date d date e date f date g date h issue are the molds manufactured by taxpayer unique items under sec_460 of the internal_revenue_code resulting in the subject contracts being accounted for using the percentage-of-completion method_of_accounting under sec_460 pcm tam-119753-98 cc dom it a facts taxpayer manufactures metal molds wood molds and fixtures for the production of plastic parts most of these molds are used by first-tier suppliers of vehicle subassemblies or manufacturing equipment for the automobile industry typical products include injection molds used to produce a variety of interior and exterior parts such as instrument panel components and door panels each mold is designed to produce a part that is used on one particular automobile model or car-body configuration thus the molds produce parts that generally are not interchangeable between any two vehicle models when one of taxpayer’s customers is not the successful bidder on a parts-supply contract with an original equipment manufacturer however taxpayer’s mold generally is usable by the successful bidder on that contract occasionally taxpayer will manufacture a second identical mold for a customer but this typically occurs several months after the first mold is manufactured taxpayer is responsible for designing fabricating and assembling a complete injection mold that the customer can use with its own processing equipment to make the parts this entire process requires approximately months though some of this time is needed because of customer-caused delays eg engineering changes taxpayer contends that it can complete the typical mold in about months if customer- caused delays do not occur the first few months of the process are devoted to preparing a design for manufacturing using the customer’s electronic cad data which describes the surfaces of the molded part taxpayer’s cad cam programmers develop a mold that will yield a product of the desired dimensions quality and production rate included in the mold design are specialized electro-mechanical devices for injecting raw plastic material into the mold and ejecting the cured part from the mold a customer can specify some components eg valves electrical components that are compatible with its existing systems taxpayer also needs to verify how the mold equipment will be installed at the customer’s plant to ensure that the mold’s mechanical and electrical devices will properly interface with the customer’s equipment once the design has been finalized taxpayer’s employees prepare a complete set of engineered drawings and specifications and then order the necessary raw materials during the next several months taxpayer fabricates and assembles the mold fabrication and assembly are performed manually by employees highly experienced in the mechanical and electrical professions they cut molds from stainless steel production molds or kirksite aluminum prototype molds during this phase machinists operate computer numerical control cnc milling machines and programmable boring mills when machine cutting tools cannot cut the entire surface area of a mold taxpayer has to use an electron-discharge machine edm that tam-119753-98 cc dom it a literally removes material molecule by molecule before taxpayer’s employees can operate an edm however taxpayer has to design and fabricate the carbon electrodes that work with the edm over time these electrodes are consumed in the edm process die makers perform the final finishing and checkout benching of each mold this process entails manually finishing and polishing the die surfaces to bring the mold into acceptable tolerances to the extent that taxpayer’s manufacturing process is automated taxpayer does not have to reconfigure it each time a new mold is begun furthermore taxpayer’s employees do not have to learn new techniques or receive special training to manufacture each mold the time required to design and fabricate a mold is decreasing because of technological changes such as cad cam that permit taxpayer to use customer- supplied computer data that describes the part to be made by the mold and real-time machining which eliminates the need for a worker to operate a cnc milling machine on date a taxpayer filed a form_3115 application_for change in accounting_method for the taxable_year beginning date b and ending date c taxpayer sought the commissioner’s consent to change its method_of_accounting for long-term_contracts from an impermissible hybrid method to the accrual-shipment method described in sec_1_446-1 of the income_tax regulations in the application taxpayer represented that the average model contract has a duration of approximately four weeks and a mold contract has a duration of approximately three to four months on date d the service issued a letter_ruling granting consent for taxpayer to change to the accrual- shipment method and to the method of reporting advance_payments for goods according to sec_1_451-5 financial conformity rule beginning with the taxable_year ending date c on date g taxpayer had open contracts whose total_contract_price exceeded dollar_figure eight of these contracts had been in progress at date h as part of the examination the revenue_agent requested assistance from an irs engineer whose report concluded that the molds manufactured by taxpayer are unique items under sec_460 after considering the characteristics of uniqueness described in 90_tc_341 acq 1990_2_cb_1 and in the service's action on decision in sierracin sierracin aod the engineer based his conclusion on the following factors the molds are custom designed to meet the particular needs of the buyer first-tier supplier and would not be of use to another customer or be produced for taxpayer's inventory mold pre-production costs taxpayer changed its annual_accounting_period from the taxable_year ending date e to the taxable_year ending date f when it elected s_corporation status tam-119753-98 cc dom it a ranged from to percent of the total cost except for duplicate molds the manufacturing operation is considered nonautomated and the time to construct a machine is approximately months which is relatively long compared to the time to construct an item for inventory thus the revenue_agent tentatively proposed to require taxpayer to change from the accrual-shipment method_of_accounting to the percentage-of-completion method_of_accounting mandated by sec_460 taxpayer requested that the revenue_agent submit a request for technical_advice applicable law sec_460 provides that in the case of any long-term_contract the taxable_income from such contract shall be determined under the pcm as modified by sec_460 the determination of whether the long-term_contract rules apply is made on a contract-by-contract basis sec_460 provides generally that in the case of any long-term_contract for which the pcm is used the percentage of completion shall be determined by comparing costs allocated to the contract and incurred before the close of the tax_year with the estimated total contract costs any income under the contract to the extent not previously includible in gross_income shall be included in gross_income for the taxable_year following the taxable_year in which the contract was completed sec_460 provides that the term long-term_contract means any contract for the manufacture building installation or construction_of_property if such contract is not completed within the taxable_year in which such contract is entered into sec_460 further provides however that a contract for the manufacture of property shall not be treated as a long-term_contract unless such contract involves the manufacture of any unique item of a type that is not normally included in the finished goods inventory of the taxpayer or any item that normally requires more than calendar months to complete without regard to the period of the contract analysis in determining whether the molds are unique for purposes of sec_460 we believe that the characteristics set forth by the court in sierracin are relevant even though that case was concerned with the application of the long-term_contract method prior to sec_460 as the service stated in its sierracin aod aod cc-1990-16 date the following characteristics generally distinguish unique items from non-unique items custom design items that are custom designed to fulfill the particular needs of a buyer are usually unique items unless they would be of use to tam-119753-98 cc dom it a a number of potential buyers and share a basic design with items previously produced_by_the_taxpayer pre-production costs performance of a contract to produce unique items often requires the taxpayer to design the items or to develop the production process or both prior to the beginning or during the actual production of the items therefore performance of a contract to produce unique items often requires extensive research development design engineering retooling or similar activities such activities are extensive if costs incurred or time required to perform these activities are significant compared to the total costs or time to perform the contract nature of manufacturing operation a unique item is generally produced in a nonautomated manufacturing operation or in a specialized manufacturing operation that must be developed or extensively modified in order to perform the contract length of production_period if the production_period of an item is relatively long it is more likely to be a unique item custom design many of the contracts obligate taxpayer to manufacture a single mold to meet the needs of a particular customer though the process of creating and manufacturing molds generally is the same for each mold the result of that effort the mold itself is unique because the mold is designed to produce a part that is used on one particular automobile model or car-body configuration the molds are generally not interchangeable between car models or car manufacturers occasionally a contract obligates taxpayer to manufacture an additional mold for the same customer or to manufacture a mold for the second supplier of the same part in both cases the molds are designed to meet the needs of a particular customer furthermore in the latter case two molds to produce the same part can be different because of the two parts suppliers using different production equipment pre-production costs a unique item typically requires activities related to research development design engineering retooling etc before the production process begins pre- production activities after reviewing taxpayer’s job cost detail reports the service’s engineer determined that four cost categories relate to pre-production activities design cnc programming parting line and laminate and electrodes parting line and laminate activities involve the fabrication of tooling aids that are used to tam-119753-98 cc dom it a trace and cut a shape from a steel block by controlling the path of the machine cutting head tooling aids were commonly used in and but have been gradually replaced by the cnc milling machines as described previously electrodes are needed when taxpayer has to use an edm because ordinary cutting tools cannot cut the entire surface area of a mold the service’s engineer determined that taxpayer’s pre- production_costs ranged from to percent of the total cost with a mean of percent taxpayer’s pre-production costs are declining because of the new technologies discussed previously but remain in the percent range nature of manufacturing operation though mold-making is becoming more automated every year it still requires a substantial amount of manual labor as described previously some fabrication eg edm preparation and assembly eg finishing benching is performed manually length of production_period the production_period for taxpayer’s molds ranged from eight months to months with a mean of approximately months while some of the production_period may be related to customer change orders such delays are a normal occurrence that should be considered in determining whether a contract is a long-term_contract see sec_1 b i b completion determined on basis of all facts and circumstances sec_1 b iv a initial classification requires reasonable allowances for delay rework and change orders conclusion we conclude taxpayer's molds subject_to the typical contracts described above are unique items because taxpayer cannot reasonably expect to sell a finished mold to anyone other than the identified first-tier supplier taxpayer incurs a significant amount of pre-production costs to produce a mold important parts of the taxpayer's manufacturing operations are performed manually and taxpayer's production_period is relatively long all four factors favor the service's position that taxpayer's molds are unique items under sec_460 thus taxpayer must account for the related long-term_contracts using the pcm the unique item determination must be made for each contract items with lower preproduction costs and shorter production periods than those discussed above might not be unique items under sec_460 and consequently the related contracts would not be long-term_contracts tam-119753-98 cc dom it a the consent agreement dated date d is modified to the extent it applies to taxpayer’s long-term_contracts taxpayer must cease reporting the gross_income from its long-term_contracts under the accrual-shipment method_of_accounting described in sec_1_446-1 and begin reporting this gross_income under the pcm under the authority of sec_7805 the service will not apply this modification retroactively taxpayer may continue reporting the gross_income from its long-term_contracts under the accrual- shipment method for any contract entered into before the date that this technical_advice_memorandum is issued a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
